 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 1 of 8 PageID #: 42901



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

Plaintiff,

v.                                       Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

v.                                        Civil Action No. 3:17-01665

CABELL COUNTY COMMISSION,
Plaintiff,
v.
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendants’ motion to exclude

the opinions of James Geldhof.       (ECF No. 1047.)      For the reasons

that follow, the motion is GRANTED.

I.   Background

     James Geldhof is a retired Drug Enforcement Agency (“DEA”)

agent.   His career at the DEA spanned more than four decades and

included notable service to the agency in leadership roles.             His

expert report provides a general overview of law that applies to
 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 2 of 8 PageID #: 42902



prescription drug distributors and the DEA’s enforcement of that

law, including specific examples of enforcement.           Other than to

say certain laws apply to them, his report does not contain

opinions regarding defendants here.

      Plaintiffs say that the value of Geldhof’s testimony will

be in educating the court on the complex legal framework within

which the pharmaceutical industry operates and how the DEA

enforces that framework.      Essentially, plaintiffs characterize

Geldhof as a legal expert who gained his expertise through

experience.    Plaintiffs suggest that allowing Geldhof to testify

will spare the court from an otherwise dry presentation of

documentary evidence.

      Defendants dispute the characterization of Geldhof as an

expert at all.    They say that all he really offers is a factual

narrative regarding the law and how the DEA has enforced it.

And to the extent such narratives are helpful to summarize

voluminous documents or complex legal regimes, that is not what

the testimony here seeks to do.        Finally, as to the concern

about a lack of context, defendants point out that proper lay

testimony would eliminate it.

II.   Legal Standard

      Federal Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge,
      skill, experience, training, or education may testify
      in the form of an opinion or otherwise if:

                                     2
    Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 3 of 8 PageID #: 42903




        (a) the expert's scientific, technical, or other
        specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in
        issue;

        (b) the testimony is based on sufficient facts or
        data;

        (c) the testimony is the product of reliable
        principles and methods; and

        (d) the expert has reliably applied the principles and
        methods to the facts of the case.

“Essentially, the witness must be qualified as an expert,

the testimony must be reliable, and the testimony must

assist the trier of fact.”          In re Fosamax Prod. Liab.

Litig., 645 F. Supp. 2d 164, 172 (S.D.N.Y. 2009). 1

        Rule 702 requires courts to stop expert opinions at

the gate if they lack reliable foundation or relevance “to

the task at hand.”        McKiver v. Murphy-Brown, LLC, 980 F.3d

937, 959 (4th Cir. 2020).         But because “the adversary

system” awaits such opinion evidence on the other side of

the gate, the gatekeeping function is a limited one.               See

In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices

& Prod. Liab. Litig. 892 F.3d 624, 631 (4th Cir. 2018).


1 In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme
Court listed four factors that may guide the reliability
analysis. See 509 U.S. 579, 593-94. “[T]he four-factor mold
set forth by Daubert that governs scientific expert opinions
. . . is not applicable to a non-scientific regulatory expert.”
In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d 396, 480
(S.D.N.Y. 2016).
                                        3
 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 4 of 8 PageID #: 42904



     Helpfulness to the trier of fact is the “touchstone”

of Rule 702.    Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir.

1993).   When a lawyer can advance in argument what a

proffered expert intends to advance in opinion, the expert

is probably unhelpful.      See Puga v. RCX Sols., Inc., 922

F.3d 285, 293–94 (5th Cir. 2019).

     The party proffering the expert’s opinion has the

burden of production on the question of admissibility.

Maryland Cas. Co. v. Therm-O-Disc, Inc., 137 F.3d 780, 783

(4th Cir. 1998).

III. Discussion

     The parties appear to agree that Geldhof’s distinguished

career in public service for the DEA renders him qualified to

opine on how the DEA operates.       But they disagree on whether he

operates within the realm of his qualifications and whether he

offers expert opinions at all.       Having reviewed Geldhof’s

report, the court agrees with defendants’ characterization of

the proffered testimony.      It is unclear how Geldhof would go

beyond being a sounding board for plaintiffs to relate certain

facts and suggest the legal conclusions that flow therefrom.

Because the report falls short of assisting the trier of fact,

its author’s testimony should be excluded.

     Plaintiffs suggest that Geldhof will provide expert opinion

on the history of the law, the content of the law, how the law

                                     4
 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 5 of 8 PageID #: 42905



applies to defendants, and how the DEA enforces the law.            Only

the last of these categories would be potentially useful.             The

others are not helpful because the court is capable of

understanding the law at issue here with the assistance of the

highly qualified attorneys who are litigating the case.

     “[A]n expert generally may not opine as to what the law

requires, or whether [certain] conduct violated the law.”             In re

Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL

3934490, at *4 (N.D. Ohio Aug. 20, 2019).          Nevertheless, it is

true that courts sometimes admit legal experts, even in jury

trials.   For example, law professors may sometimes offer

opinions on matters of law in securities cases.           See, e.g.

United States v. Offill, 666 F.3d 168, 175 (4th Cir. 2011).             And

the same reasoning may apply beyond law professors in other

complex financial cases. See United States v. Duarte, 581 F.

App’x 254, 257 (4th Cir. 2014).        Without this dispensation,

presenting a complex financial case to a jury may be nearly

impossible.    See Offill, 666 F.3d at 175.

     It is likewise true that a bench trial substantially allays

fears of undue influence by legal experts.          See Roger C. Park &

Aviva Orenstein, Trial Objections Handbook 2d § 8:13 (“If a

judge conducting a bench trial believes that he or she will

benefit from expert testimony about law, as opposed to having a

legal expert brief or argue the issue, then there seems to be

                                     5
 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 6 of 8 PageID #: 42906



little potential harm in allowing the testimony.”).           On the

other hand, there is less need for a legal expert in a bench

trial because there is no jury to educate.

     Here, there are two problems with allowing Geldhof to

testify about the law (including its history and application):

(1) the legal regime is not extraordinarily complex (this case

is not Offill); and (2) Geldhof’s report is devoid of expert

legal analysis.     In other words, while the court acknowledges

that there are situations where a legal expert may be helpful,

this is neither such a situation nor such an expert.

     That leaves the issue of whether Geldhof should be

permitted to testify about DEA enforcement of the law.            While it

appears that Geldhof’s experience would qualify him on this

topic, his report does not appear to draw upon that expertise in

any meaningful way.     The report belies the suggestion that the

court will get an “inside look” (ECF No. 1105, at 7) at how the

DEA operates.    Rather, it appears from the report that the court

would get a narrative of enforcement actions and communications

between the DEA and the pharmaceutical industry.           It is unclear

why Geldhof needs to be the narrator.

     Plaintiffs point out that summary evidence is permissible.

See United States v. Janati, 374 F.3d 263, 274 (4th Cir. 2004).

They also argue that no “general rule prevents experts from

discussing the evidence on which their opinions are based in the

                                     6
    Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 7 of 8 PageID #: 42907



form of a narrative.”         (ECF No. 1105, at 14.)      The problem here

is the lack of opinions.         Essentially, the proffer is narrative

for its own sake.        That someone with impressive experience in

federal law enforcement provides a narrative does not transform

that narrative into an expert opinion.

        Experts must do more than offer factual narratives,

including “narrative[s] of select regulatory events.”               Fosamax,

645 F. Supp. 2d at 192.         Factual narratives are permissible only

as necessary to support expert opinions.            See In re C.R. Bard,

Inc., 948 F. Supp. 2d 589, 646 (S.D.W. Va. 2013).              Because the

expert report shows that a factual narrative would be the end in

itself, there is no need to wait for trial to exclude the

proffered evidence as unhelpful.

IV.     Conclusion

        For the reasons expressed above, defendants’ motion to

exclude the opinions of James Geldhof (ECF No. 1047) is GRANTED. 2




2 The court, however, makes no comment as to the merits of the
“do not ship” argument or whether the documents that Gelhof
reviewed do or do not support that argument.
                                        7
 Case 3:17-cv-01362 Document 1269 Filed 04/15/21 Page 8 of 8 PageID #: 42908



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to those counsel of record who have registered

to receive an electronic NEF.

     IT IS SO ORDERED this 15th day of April, 2021.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     8
